Exhibit 99.1 News Release For Immediate Release OccuLogix, dba TearLab Corporation, Reports Q3-09 Financial Results San Diego, CA —November 12, 2009— OccuLogix, Inc., dba TearLab Corporation (Tearlab) (NASDAQ: TEAR; TSX: TLB) today reported its consolidated financial results for the quarter ended September 30, 2009.All dollar amounts are expressed in U.S. currency, and results are reported in accordance with United States generally accepted accounting principles. For the three months ended September 30, 2009, TearLab’s net revenues were $263,221 as compared to $96,849 in the prior quarter ended June 30, 2009 and $23,900 for the same period in 2008.The Company’s loss for the three months ended September 30, 2009 was approximately $0.7 million, or $0.07 per share which is unchanged from the loss in the prior quarter ended June 30, 2009 and a loss of $2.3 million, or $1.00 per share for the same period in 2008. For the nine months ended September 30, 2009, TearLab’s net revenues were $603,328 as compared to $158,300 for the same period in 2008.The Company’s loss for the nine months ended September 30, 2009 was approximately $2.7 million, or $0.27 per share as compared to $7.1 million, or $3.10 per share for the same period in 2008. As of September 30, 2009, TearLab had cash and cash equivalents and short-term investments of $1.0 million. In July and August, the Company was successful in completing a convertible debt financing that raised a total of $1.75 million which will provide sufficient funding to meet operational needs to the end of the year. The TearLab Osmolarity System aids in the diagnosis of Dry Eye Disease, which affects over 100 million people worldwide. The company has launched TearLab in Europe, initially focusing on Germany, Italy, Spain and France. The European launch focuses on key opinion leaders conducting local clinical trials to generate local country data with the goal of increasing awareness. Data from these clinical trials will lend additional insights into clinical application of the TearLab Osmolarity System for physicians and aid in reimbursement efforts.
